CONSENT ORDER
The Office of Attorney Ethics and ROBERT LUKE HENNESSEY of NORTH BERGEN, who was admitted to the bar of this State in 1987, having consented, through counsel, to the temporary suspension of respondent from the practice of law pending the final disposition of the final disposition of all ethics grievances pending against him;
And good cause appearing;
It is ORDERED that ROBERT LUKE HENNESSEY is temporarily suspended from the practice of law, effective immediately and pending the disposition of all ethics grievances currently pending against him, and until the further Order of this Court; and it is further
ORDERED that ROBERT LUKE HENNESSEY be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that ROBERT LUKE HENNESSEY comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.